DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2012/0298018 to McCabe.
McCabe discloses a transportable safe (10) configured to be secured to a solid object (100) and withstand attempts to remove content from the safe or removal of the safe itself by an unauthorized entity, the transportable safe comprising: a safe body (20); a fastener (60) fixedly attached to the safe body (paragraph 41); at least one concealable connector (63) configured to connect the fastener and the solid object, wherein said at least one concealable connector is configured to be concealed at least when the safe is secured (figures 7 and 10), as in claim 1.

McCabe further discloses a positioning system (70, 72), as in claim 12, and each one of said at least one connector is concealed by a housing (64) that is configured to be withdrawn in order to reveal the connector, as in claim 13, wherein a key is provided to allow said housing to be withdrawn from the connector to reveal it (paragraphs 11 and 37 discloses the possible use of a key to release the connector from the housing), as in claim 14, and said housing is connected to a box that encloses said fastener and wherein said box is configured to slide on said fastener (figures 6 and 7), as in claim 15, as well as said key is adapted to allow or prevent the box from sliding along the fastener (paragraphs 11 and 37), as in claim 16, and where the at least one connector is a male buckle (the connector 63 is a male buckle end), as in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Number 10,232,790 to Adrain.
McCabe discloses the invention substantially as claimed.  However, McCabe does not disclose the solid object is a part of a vehicle.  Adrain teaches of a transportable safe (figures 1 and) configured to be secured to a solid object (20) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (10); a fastener (7) attached to the safe body; at least one connector (bores in the end of the attachment portion act as a connector to fasten the safe to the vehicle) configured to connect between the fastener and the solid object, wherein said at least one connector is configured to be concealed at least when the safe is secured (figures 1 and 2), wherein the solid object is a part of a vehicle and the safe body is configured to be concealed in the vehicle (figures 1 and 2), as in claim 6, and the safe is configured to be concealed within an accessory of a vehicle (figure 2, concealed by vehicle seat), as in claims 7 and 18, wherein the compartment is positioned and incorporated under a seat surface of a seat (figure 2), as in claim 19.

A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Application Publication Number 2002/0148395 to Judge.
McCabe discloses the invention substantially as claimed.  However, McCabe does not disclose the safe body being collapsible.  Judge teach of a transportable safe (10) configured to be secured to a solid object (60/70) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (20); a fastener (40) attached to the safe body; at least one connector (41) configured to connect between the 
All of the component parts are known in McCabe and Judge.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the safe body constructed of a soft sided material as taught by Judge onto the transportable safe in McCabe, since the material the safe body is constructed is in no way dependent on the attachment of the safe body to an object, and the soft sided safe body could be used in combination with transportable safe to achieve the predictable results of a light weight, portable safe body that can be easily transported and stowed away when not in use

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Number 9,364,112 to Sundaresan.
McCabe discloses the invention substantially as claimed.  However, McCabe does not disclose an alarm.  Sundaresan teaches of a transportable safe (figures 2a and 3) configured to be secured to a solid object (105) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (103); a fastener (102) attached to the safe body; at least one connector (101) configured to connect between the fastener and the solid object (figures 2a and 3),and an alarm (column 2, lines 9-11), as in claim 10, wherein the alarm is configured to be actuated when at least one of the following unauthorized activities happens: there is an attempt to break-in the safe, there is an attempt to open at least one lock of the safe, there is an attempt to remove the safe, there is an attempt to 
All of the component parts are known in McCabe and Sundaresan.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm as taught by Sundaresan onto the transportable safe in McCabe, since the alarm is in no way dependent on the structure of the transportable safe, and the alarm could be used in combination with a transportable safe to achieve the predictable results of initiating an audible intrusion alarm sounds to deter any unauthorized tampering or forceful entry or actions to retrieve contents of the parcel bag.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.  In response to the argument that McCabe does not disclose connecting the fastener to the the object, the examiner respectfully disagrees.  The current claims recite “at least one concealable connector configured to connect the fastener and the solid object”. McCabe discloses the fastener wraps around the solid object and the connector secures the free end of the fastener to the safe preventing separation of the fastener from the solid object; thus, the connector connects the fastener and the solid object.
	In regards to the argument that McCabe does not disclose the fastener is fixedly connected to the safe, the examiner respectfully disagrees.  McCabe discloses “more specifically, a fixed end 61 of the engagement element 60 may be secured in placed relative to the container 20” in paragraph 41, where it is explicitly cited that the fastener is fixed to the safe.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 30, 2022